Citation Nr: 1432204	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  10-11 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a lumbar spine disability.

2.  Entitlement to service connection for a lumbar spine disability, to include as secondary to bilateral knee disabilities.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April to July 1978.

These issues are before the Board of Veterans' Appeals (Board) on appeal from September 2008 and December 2009 rating decisions of the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO).

A Board hearing was held before the undersigned in April 2014.  A transcript of the hearing is of record.

In a May 2014 letter, the Veteran contended that he experienced obstructive sleep apnea secondary to acquired psychiatric disabilities, including depression (service-connected).  As service connection for obstructive sleep apnea was denied by the RO in December 2009, the Board construes the Veteran's letter as a petition to reopen this claim for service connection.  However, the Board does not have jurisdiction over this petition as it has not yet been addressed by the Agency of Original Jurisdiction (AOJ).  38 U.S.C.A. § 5101(b)(1) (West 2002).  Therefore, the petition to reopen a claim for service connection for obstructive sleep apnea is REFERRED to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran perfected an appeal of an April 2005 rating action denying service connection for a lumbar spine disability, but he withdrew that appeal in May 2007, prior to the promulgation of an appellate decision.

2.  At the time of the April 2005 rating action, the record contained a private medical opinion stating that "lumbar pain" was "associated with" the Veteran's knee disabilities.  Subsequent to the April 2005 denial, the Veteran submitted new private medical opinions, to include rationale that his knee disabilities had caused an altered gait resulting in lumbar disability.  The additional details in the subsequent opinions are new and material and raise a reasonable possibility of substantiating the claim.

3.  As three different private health care professionals have opined that the Veteran's low back disability is either due to, or aggravated by, his service-connected bilateral knee disabilities, the weight of the probative evidence reflects that his back disability is etiologically related to his military service.

4.  The Veteran has been awarded service connection for: a depressive disorder (rated 30 percent disabling); right knee degenerative joint disease with instability (rated 20 percent disabling) and limitation of motion (rated 10 percent disabling); left knee degenerative joint disease with instability (rated 20 percent disabling) and limitation of motion (rated 10 percent disabling); bilateral heel spurs (rated 10 percent disabling); and residuals of right rib fracture (rated zero percent disabling).  His combined rating is 70 percent and he is also, herein, awarded service connection for a back disability.
 
5.  The most probative evidence of record reflects that the Veteran's service-connected knee disabilities prevent him from performing employment requiring physical activity, his now service-connected back disability results in pain while he is sedentary, and his service-connected depression impairs his concentration; the evidence as to whether his service-connected disabilities prevent him from obtaining and retaining substantially gainful employment is, at least, in equipoise.






CONCLUSIONS OF LAW

1.  The April 2005 rating decision that denied service connection for a lumbar spine disability is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.204, 20.1103, 20.1104 (2013).

2.  New and material evidence has been received to reopen the claim for service connection for a lumbar spine disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for a low back disability are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013). 

4.  The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.16 (2013).


ORDER

The petition to reopen the claim for service connection for a lumbar spine disability is granted.

Service connection for a lumbar spine disability is granted.

Entitlement to TDIU is granted.



____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


